          Case 1:19-cr-00444-RMB Document 20 Filed 01/30/20 Page 1 of 1




January 30, 2020

By ECF

The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. John Dupont
               19 CR. 444 (RMB)

Dear Judge Berman:

        I write to request that Mr. Dupont’s appearance be waived for the status conference on
February 3, 2020. Mr. Dupont continues to receive treatment and undergo testing at Kingsbrook
Jewish Medical Center. He has been hospitalized at Kingsbrook since November 21, 2019. As
Mr. Dupont is frail and a fall risk, he is not currently in a position to safely leave the hospital and
attend Court. I have consulted with the Government about this request. At this time, they do not
take a position on this request.


                                               Respectfully submitted,


                                               ___/s/______________
                                               Zawadi Baharanyi
                                               Assistant Federal Defender
                                               212-417-8735



cc:    Alex Rossmiller
       Assistant United States Attorney
       (by ECF)
